Citation Nr: 0810861	
Decision Date: 04/02/08    Archive Date: 04/14/08

DOCKET NO.  06-09 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and 
Educational Center 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to eligibility for educational benefits under 
Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 2002 to January 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office and Education Center in Muskogee, 
Oklahoma (RO).

In his January 2006 substantive appeal, the veteran stated 
that if his claim for educational benefits could not be 
granted, he noted that he would like for those monies 
deducted from his paycheck towards the Montgomery GI Bill 
(MGIB) to be reimbursed, with interest.  To that end, in an 
advisory opinion from VA's Office of General Counsel dated 
February 23, 1993, the General Counsel indicated that, where 
an individual did not meet the Chapter 30 eligibility 
criteria, the individual was not legally a Chapter 30 
participant and reduction of his or his basic pay was 
contrary to statutory authority and erroneous.  That 
notwithstanding, according to the General Counsel, VA does 
not have any control over the monies reduced from a veteran's 
basic pay nor the statutory authority to return that money.  
Instead, each specific branch of the Armed Forces is 
responsible for the restoration of funds.  O.G.C. Advisory 
13-93 (Feb. 23, 1993).  Thus, the Board has no legal 
authority to refund the veteran's contributions.  Rather, the 
veteran is advised that he should address this dispute 
directly to his service department, an entity separate from 
VA, and request a refund therefrom.


FINDING OF FACT

The veteran served on active duty from June 13, 1991, to 
August 23, 1992, and was discharged or released from active 
duty for the convenience of the Government, after completing 
14 months of his obligated 4-year period of active duty.  




CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, have not been met.  38 U.S.C.A. §§ 3011, 3012 (West 
Supp. 2005); 38 C.F.R. §§ 21.1031, 21.7042 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

By an August 2005 decision letter, the RO informed the 
veteran that his claim for educational assistance under 38 
U.S.C.A. Chapter 30 was denied because he did not meet the 
basic eligibility requirements under applicable VA law.  In 
cases such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and VA's duties to notify and to 
assist are not applicable.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Manning v. Principi, 16 
Vet. App. 534 (2002); Barger v. Principi, 16 Vet. App. 132 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay 
v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

In this case, the appellant contends that he is eligible for 
Chapter 30 educational assistance benefits based on service 
from June 1991 to August 1992.  Specifically, he maintains 
that he paid in the full $1,200.00 contribution towards the 
MGIB, and seeks educational benefits towards an online 
master's degree in his field, as he was the recipient of a 
bachelor's degree while on a Reserve Officers Training Corps 
scholarship from 1992 to 1996.

Chapter 30 of Title 38, U.S. Code sets forth provisions to 
allow for educational assistance for members of the Armed 
Forces after their separation from military service.  See 38 
U.S.C.A. §§ 3001-3012 (West Supp. 2005).  A threshold 
requirement for Chapter 30 educational assistance is the 
completion of certain requisite service.  In order to be 
entitled to Chapter 30 educational assistance, an individual 
must first become a member of the Armed Forces or first enter 
active duty as a member of the Armed Forces after June 30, 
1985, and in the case of an individual whose obligated period 
of active duty is three years or more, serve at least three 
continuous years of active duty.  See 38 U.S.C.A. § 3011(a) 
(1) (A) (i) (West Supp. 2005); 38 C.F.R. § 21.7042(a) (1)-(2) 
(2007).  In this case, the evidence reflects that the veteran 
served 14 months of a four year obligation.  Accordingly, he 
does not meet the requirements under the cited provisions.

However, an individual who does not meet the service 
requirements may be eligible for basic educational assistance 
when he or he is discharged or released from active duty for 
certain specified reasons.  These include when an individual 
is discharged or released from active duty for (1) a service-
connected disability, (2) for a medical condition which 
preexisted service on active duty and which VA determines is 
not service-connected, (3) discharge or release under 10 
U.S.C.A. § 1173 (hardship discharge), (4) for convenience of 
the Government, (5) involuntarily for the convenience of the 
Government as a result of a deduction in force, or (6) for a 
physical or mental condition that was not characterized as a 
disability and did not result from the individual's own 
willful misconduct but did interfere with the individual's 
performance of duty.  See 38 U.S.C.A. § 3011(a) (1) (A) (ii); 
38 C.F.R. § 21.7042(a) (5).  In addition, an individual who 
is discharged or released from active duty for the 
convenience of the Government must complete not less than 20 
months of continuous active duty of the obligated service in 
the case of an individual whose obligated period of service 
is two years, or complete not less than 30 months of 
continuous active duty under the period of obligated service 
in the case of an individual with an obligated period of 
service of at least three years.  See 38 U.S.C.A. § 3011(a) 
(1) (A) (ii); 38 C.F.R. § 20.7042(a) (5) (iv).

In this case, a July 2005 printout of information from the 
Department of Defense's personnel systems shows that the 
veteran served on active duty from June 13, 1991, to August 
23, 1992, a total of 14 months and 11 days, and less than his 
total 48-month term of service.  His separation code is 
"COG", or convenience of the Government.  Service department 
findings are binding on VA for purposes of establishing 
service in the United States Armed Forces.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  Accordingly, because 
the veteran was discharged or released from active duty for a 
purpose considered to be for the convenience of the 
Government, prior to completing 30 months of a 3-year or more 
enlistment, the preliminary requirements for Chapter 30 
eligibility are not satisfied.  

While the Board acknowledges the veteran's contentions set 
forth in his notice of disagreement and substantive appeal, 
the eligibility requirements for Chapter 30 are prescribed by 
Congress.  VA is not free to ignore laws enacted by Congress 
and the law in this case, and not the evidence, is 
dispositive of the veteran's appeal.  See Sabonis, 6 Vet. 
App. at 430.  As such, basic eligibility for educational 
assistance under Chapter 30, Title 38, U.S. Code, cannot be 
established in the present case.  Where the law rather than 
the facts is dispositive, the benefit of the doubt provisions 
are not for application.  38 U.S.C.A. § 5107(b) (West Supp. 
2005); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Basic eligibility for educational assistance under Chapter 
30, Title 38 of the U.S. Code is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


